Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                      November 10, 2015


      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                            No. 46243-5-II

                                Respondent,

          v.

    JOHN BEN JONES, JR.,                                      UNPUBLISHED OPINION

                                Appellant.


         LEE, J. — John Ben Jones Jr. appeals his conviction, arguing the evidence was insufficient

to support a conviction for second degree murder. The unchallenged findings of fact support the

trial court’s conclusion that Jones was guilty of second degree murder. Therefore, we affirm.

                                               FACTS

         Jones lived with his mother, Esther Jordan; his brother, Andrew Jordan; his uncle, Daniel

Jordan; and Esther’s boyfriend, William Calvert.1 Jones and Wayne Williams were friends, and

Williams regularly stayed at Esther’s home, sleeping in Jones’ bedroom. Jones was unemployed

and typically spent his time in his bedroom.

         On Monday, March 19, 2012, Esther brought Jones and Williams dinner in Jones’

bedroom. Andrew heard loud voices over the loud music playing in Jones’ bedroom. Andrew

also heard someone say “f*** you ” in Jones’ room, as well as the sound of something falling. 8



1
 Jones’ family members share a last name. This opinion will refer to their first names to avoid
confusion; no disrespect is intended.
No. 46243-5-II


Verbatim Report of Proceedings (VRP) at 1089; Clerk’s Papers (CP) at 481. No one testified to

seeing Williams after Monday evening.

       On Tuesday, March 20, Jones told Esther and Calvert that he had kicked Williams out of

the home, which caused an argument, and Williams had told Jones to “f*** off.” CP at 481. Jones

spent Tuesday, March 20 at home in his bedroom. Esther, Andrew, and Calvert were gone most

of the day. Daniel may have been home, but was uncertain. Jones left his bedroom at 6 or 7 p.m.

and spend most of the evening watching television downstairs. Jones slept downstairs on the couch

instead of his bedroom. Jones usually slept in his bedroom and it was unusual for him to sleep

downstairs. Between Monday evening, March 19, and before Tuesday evening, March 20, no one

was seen coming from or going to or inside Jones’ room, other than Jones.

       On Wednesday morning, March 21, Esther discovered Williams’ body in Jones’ bedroom.

Daniel was clear that no one should touch or disturb Jones’ room, and they called the police. When

police officers arrived, they found Williams’ body. The body had substantial injuries and was

dismembered. The police also found a cross-cut style handsaw laying across Williams’ waist, and

gardening sheers, a Leatherman tool, two screwdrivers, and two knives near Williams’ body.

       Police detectives questioned Jones. During questioning, Jones told detectives: “No good

can come from telling the truth.” CP at 443.

       Following an investigation, the State charged Jones with first degree murder with a deadly

weapon enhancement. Jones waived his right to a jury trial and proceeded to a bench trial.

       The medical examiner determined that Williams died between Monday evening, March 19,

and before Tuesday evening, March 20. The medical examiner classified Williams’ death as a

homicide and determined that Williams’ death was caused by manual strangulation. The medical



                                                2
No. 46243-5-II


examiner also testified that in addition to being strangled, Williams suffered antemortem injuries

on his hands. Williams also suffered stab wounds to his head from a screwdriver, stab wounds to

his abdomen from a knife, sharp force injuries to his arms and head, and blunt force injuries to his

head. The medical examiner did not have an opinion as to whether those injuries occurred

antemortem or postmortem. Williams was also dismembered, which the medical examiner

testified occurred postmortem.

       The State’s forensic scientist performed DNA (deoxyribonucleic acid) testing on a blood

stain found on a glove found in Jones’ room and on the jean pants Jones wore on Tuesday. The

forensic scientist testified that the glove and jeans contained both Jones’ and Williams’ DNA. The

trial court found that Williams was killed in Jones’ bedroom, and not at a different location and

then moved to Jones’ bedroom.

       The trial court found Jones not guilty of first degree murder, because the “element of

premeditation was not proved beyond a reasonable doubt.” CP at 487. However, the trial court

found Jones guilty of second degree murder, a lesser included offense of the charged first degree

murder. The trial court also found that Jones “during the period between and including the 19th

day of March, 2012, and the 20th day of March, 2012, acted with the intent to cause the death of

Wayne Williams and did cause the death of Wayne Williams, a human being, by strangulation.”

CP at 486. The trial court filed a written decision of the court and entered findings of facts and

conclusions of law, which incorporated its previously filed written decision. Jones appeals his

conviction.




                                                 3
No. 46243-5-II


                                           ANALYSIS

       Jones argues that the State’s evidence was insufficient to sustain a conviction for second

degree murder. Jones challenges portions of the trial court’s findings of fact 7, 11, 12 and 13, and

the trial court’s conclusion of law 3. Because Jones fails to demonstrate that the trial court’s

findings of fact are unsupported by substantial evidence or that the trial court’s conclusion of law

is not supported by the findings, we affirm.

A.     LEGAL STANDARD

       “To determine whether sufficient evidence supports a conviction, we view the evidence in

the light most favorable to the prosecution and determine whether any rational fact finder could

have found the elements of the crime beyond a reasonable doubt.” State v. Homan, 181 Wash. 2d
102, 105, 330 P.3d 182 (2014). “Specifically, following a bench trial, [our] review is limited to

determining whether substantial evidence supports the findings of fact and, if so, whether the

findings support the conclusions of law.” Id. at 105-06. Evidence is substantial if it is evidence

sufficient to persuade a fair-minded person of the truth of the asserted premise. Id. at 106. “The

party challenging a finding of fact bears the burden of demonstrating the finding is not supported

by substantial evidence.” State v. Vickers, 148 Wash. 2d 91, 116, 59 P.3d 58 (2002) (quoting

Nordstrom Credit Inc. v. Dep’t of Revenue, 120 Wash. 2d 935, 939-40, 845 P.2d 1331 (1993)).

Unchallenged findings of fact are verities on appeal. Homan, 181 Wash. 2d at 106. We review the

trial court’s conclusions de novo. Id.

       “In claiming insufficient evidence, the defendant necessarily admits the truth of the State’s

evidence and all reasonable inferences that can be drawn from it.” Id. These inferences are

“‘drawn in favor of the State and interpreted most strongly against the defendant.’” Id. (quoting



                                                 4
No. 46243-5-II


State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992)). Further, we defer to the “trier of

fact for purposes of resolving conflicting testimony and evaluating the persuasiveness of the

evidence.” Id.

B.     TRIAL COURT’S FINDINGS OF FACT

       Jones assigns error to portions of finding of fact 7 and 11. We hold that substantial

evidence supports the trial court’s findings.2

       1. Finding of Fact 7

       The portion of finding of fact number 7 that Jones assigns error to reads: “The autopsy

conclusively established that Mr. Williams had been intentionally killed by manual strangulation.”

Br. of Appellant at 1 (quoting CP at 481). This portion of finding number 7 is supported by

substantial evidence.

       The medical examiner classified Williams’ death as a homicide. The medical examiner

testified that Williams’ death was caused by manual strangulation. The medical examiner also

testified that based on Williams’ injuries, he came to “the reasonably certain conclusion that

manual strangulation occurred. There isn’t anything else in this autopsy that can be reasonably




2
  Jones also assigns error to finding of fact 12 and 13, but does not offer argument regarding
findings numbers 12 or 13. Therefore, we do not address those assignments of error. RAP
10.3(a)(6); Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549 (1992).

          Furthermore, Jones’ appears to concede his argument that finding of fact number 12 is
unsupported. Finding of fact number 12 provides: “The gloves also were conclusively found to
contain DNA from both [Jones] and Mr. Williams.” CP at 483. Jones argues that “the whole of
the State’s evidence to prove [he] intentionally killed Wayne Williams consisted of the following:
. . . there were small blood stains which purportedly contained the DNA profile of Mr. Williams
on a glove and a pair of blue jeans, and both of which contained a DNA profile consistent with
Mr. Jones.” Br. of Appellant at 13.


                                                 5
No. 46243-5-II


fingered to have caused the death.” 6 VRP at 864. Therefore, the trial court’s finding that the

autopsy established that Williams was “intentionally killed by manual strangulation” is supported

by the medical examiner’s testimony that Williams’ death was intentionally caused, through

manual strangulation. CP at 481

       Jones argues that finding number 7 is unsupported by substantial evidence because the

“medical examiner testified that manual strangulation was the most likely cause of death” but that

“he would not state it with absolute certainty, as strangulation is not necessarily fatal.” Br. of

Appellant at 16. Jones appears to suggest that the trial court erred by finding that Williams’ death

was caused by manual strangulation because the medical examiner would not testify that manual

strangulation was the cause of death with “absolute certainty.” Br. of Appellant at 16.

       To the extent that Jones’ claim is related to the trial court’s use of “conclusively,” this claim

fails. Jones fails to provide argument or authority regarding his interpretation of “conclusively”

and how it renders the trial court’s finding unsupported. To the extent that Jones asks us to evaluate

the evidence or credibility of the medical examiner’s testimony, we decline to do so because we

defer to the trier of fact regarding weight or credibility of the evidence. Homan, 181 Wash. 2d at

106.

       Jones also argues that the trial court’s finding lacks sufficient evidence, in part because

“there was no showing of intentionality.” Br. of Appellant at 16. In support of his argument, Jones

cites State v. Bingham, 105 Wash. 2d 820, 719 P.2d 109 (1986).

       Jones’ assertions and reliance on Bingham are misplaced. Bingham held that manual

strangulation alone is insufficient evidence to support a finding of premeditation where no

evidence was presented of deliberation or reflection before or during the strangulation. 105 Wash. 2d
6
No. 46243-5-II


at 827-28. However, the Bingham court did affirm a conviction for second degree murder based

on evidence of manual strangulation. Id. at 821, 828. Jones conflates premeditation with intent.

Jones makes no argument and provides no authority to support his assertion that manual

strangulation cannot be evidence of intent.

        The trial court’s finding of fact 7 is supported by substantial evidence. Therefore, Jones’

challenge to this finding fails.

        2. Finding of Fact 11

        Jones assigns error to a portion of finding of fact number 11, which reads: “On Tuesday,

March 20, 2012, in the late afternoon or early evening [Jones] was not in of [sic] his room. By

that time the body of Mr. Williams had been substantially dismembered and packaged.” Br. of

Appellant at 1 (quoting CP at 483). Jones argues that the trial court’s finding that the body had

been substantially dismembered is in error because three eyewitnesses “testified the head had not

been removed at the time they viewed the body.” Br. of Appellant at 15. We disagree.

        On Wednesday, March 21, police found Williams’ dismembered, with his legs, arm, and

head in different bags. Regardless of whether Williams’ head was attached, the body was

substantially dismembered. Thus, Jones’ argument fails because he fails to demonstrate that the

trial court’s finding is not supported by substantial evidence.

C.      TRIAL COURT’S CONCLUSION OF LAW 3

        Jones argues that the trial court’s conclusion that he is guilty of second degree murder is

unsupported by the trial court’s factual findings. Specifically, Jones challenges the portion of

conclusion of law 3 that states: “The defendant is guilty of the crime of Murder in the Second

Degree.” Br. of Appellant at 2 (quoting CP at 487). Jones’ challenge fails.



                                                  7
No. 46243-5-II


       The trial court’s conclusion is supported by the unchallenged findings. Specifically, the

trial court found the following facts, which have not been challenged and, therefore, are verities

on appeal. Homan, 181 Wash. 2d at 106.

       Williams began living in Jones’ bedroom several months before his death. Williams was

last seen alive on Monday evening, March 19, by Jones’ mother, Esther Jordan. Williams died

between Monday evening, March 19, and before Tuesday evening, March 20. During this time,

no one was seen coming from or going to or inside Jones’ room other than Jones. Williams was

not killed at a different location, with his body later deposited in Jones’ bedroom.

       Jones told detectives he had gotten into an argument with Williams on Monday, March 19.

Jones explained that the argument happened when he told Williams he had to leave the home.

Williams told Jones to “f*** off.” CP at 435, 481. Andrew heard someone saying “f*** you”

from outside his bedroom. CP at 481. Jones told his mother and Calvert about the argument and

what Williams said the next day, Tuesday, March 20.

       Jones spent Tuesday in his bedroom, which was how he customarily spent nearly all of his

time. Jones left his bedroom at 6 or 7 p.m. and spend most of the evening watching television.

Jones fell asleep on downstairs on the couch, which was unusual. Jones was still asleep on the

couch when his mother woke him up Wednesday morning after she discovered Williams’ body.

Dr. Clark listed the cause of death as manual strangulation and the manner of death as homicide.

       Jones made various statements to the police. The trial court found that Jones’ “statement

at the end of the police interview, that no good could come of telling the truth, was credible but

showed guilty knowledge of the crime.” CP at 485. Finally, that Jones “during the period between

and including the 19th day of March, 2012, and the 20th day of March, 2012, acted with the intent



                                                 8
No. 46243-5-II


to cause the death of Wayne Williams and did cause the death of Wayne Williams, a human being,

by strangulation.” CP at 486.

       The trial court’s conclusion is supported by its unchallenged findings of facts, which are

verities on appeal. Homan, 181 Wash. 2d at 106. Therefore, Jones’ challenge to the trial court’s

conclusion 3 fails.

       Jones has failed to demonstrate that the trial court’s findings of fact do not support its

conclusions of law. The unchallenged findings of fact support the trial court’s conclusions of law.

Accordingly, we affirm.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                        Lee, J.
 We concur:



                  Worswick, P.J.




                      Sutton, J.




                                                9